           Case 1:20-cv-01474-JMF Document 12 Filed 08/13/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
ARK102 DOE,                                                            :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     20-CV-1474 (JMF)
                  -v-                                                  :
                                                                       :          ORDER
NATIONAL BOY SCOUTS OF AMERICA                                         :
FOUNDATION, et al.,                                                    :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On May 29, 2020, the parties in this action advised the court that they “expect to try to

resolve this matter as part of an overall bankruptcy resolution with the [Boy Scouts of America,”

which is in bankruptcy proceedings in the United States District Court for the District of

Delaware. ECF No. 10. No later than September 1, 2020, the parties shall file a joint letter

describing the status of these efforts; whether litigation is stayed pursuant to a consent order

entered in the Bankruptcy Court; if so, when the stay is scheduled to expire; and whether either

party believes that the Court should take any action at that time. Unless and until the stay is

lifted, the parties shall file a similar status letter every three months thereafter.


        SO ORDERED.

Dated: August 13, 2020                                     __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
